

EXHIBIT 10.16


AMENDMENT NO. 2
TO EMPLOYMENT AGREEMENT OF
ANTHONY M. BRUNO, JR.




THIS AGREEMENT entered into as of December 20, 2006, by and among GREATER
COMMUNITY BANK, a New Jersey commercial banking corporation having its principal
place of business at 55 Union Boulevard, Totowa, New Jersey 07512 (the "Bank"),
GREATER COMMUNITY BANCORP, a New Jersey business corporation having its
principal place of business at 55 Union Boulevard, Totowa, New Jersey 07512
("GCB"), and ANTHONY M. BRUNO, JR., residing at 34 Tintle Road, Kinnelon, New
Jersey 07405 (the "Employee").


R E C I T A L S :


A. The parties hereto entered into an agreement dated as of March 2, 2005
entitled "Employment Agreement of Anthony M. Bruno, Jr.," as previously amended
on August 15, 2006 (the "Employment Agreement").


B. The Employment Agreement provides that the Employee shall be entitled to
participate in the employee stock option plans that GCB or the Bank maintains
for the benefit of its executive employees.


C. On April 18, 2006, the shareholders of GCB approved the Greater Community
Bancorp 2006 Long-Term Stock Compensation Plan (the "2006 Plan"), pursuant to
which GCB may grant awards of stock options and restricted stock to employees
participating in the plan.


D. The parties hereto wish to amend the terms of the Employment Agreement to
clarify that Mr. Bruno shall be entitled to participate in both the stock option
and restricted stock components of the 2006 Plan and in future equity award
plans.


NOW, THEREFORE, it is AGREED as follows:
 
1. Equity Awards. The paragraph of the Employment Agreement entitled "Stock
Options" shall be amended and restated in its entirety to read as follows:


Equity Awards. The Employee shall be entitled to participate in the equity award
plans that GCB and/or the Bank maintains from time to time for the benefit of
its executive employees, including, but not limited to, plans that provide for
the

 
 

--------------------------------------------------------------------------------

 

grant of stock options, restricted stock, and other forms of equity. This
provision shall not preclude GCB and/or the Bank from amending or terminating
any equity award plan; provided, however, that notwithstanding anything to the
contrary contained in said plans or in Employee's separate equity award granting
agreements, in the event that Employee is terminated without Just Cause pursuant
to Paragraph 9.d. of this Agreement, or terminates voluntarily or involuntarily
as a result of a change in control pursuant to Paragraph 11 of this Agreement,
all equity awards currently held by Employee on the date of such termination
shall become fully vested and fully exercisable. The Board of Directors of GCB
and the Bank, and any committee of such Boards with authority over the granting
of equity awards, will take all appropriate steps to effectuate this provision,
including the amendment of any existing plan and/or agreement to conform
herewith and agree to annually evaluate whether an equity award should be made
to the Employee.


2. Effect on Employment Agreement. Except as amended hereby, the Employment
Agreement, as previously amended, shall remain in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




ATTEST:
GREATER COMMUNITY BANK
   
/s/ Jeannette Chardavoyne
Jeannette Chardavoyne, Secretary
By:
 /s/ Charles J. Volpe
Charles J. Volpe, Director
 
 
ATTEST:
GREATER COMMUNITY BANCORP
   
/s/ Jeannette Chardavoyne
Jeannette Chardavoyne, Secretary
By:
 /s/ Charles J. Volpe
Charles J. Volpe, Director
 
 
Chairman, Compensation Committee
WITNESS:
EMPLOYEE
   
/s/ Jeannette Chardavoyne
Jeannette Chardavoyne
 
/s/ Anthony M. Bruno, Jr.
Anthony M. Bruno, Jr., individually